Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 20180345536) where (US 20180354436) is used a translation .
	With respect to claim 1 Sato teaches a power distribution apparatus for distributing power supplied from a battery (22) mounted in a vehicle (abstract) to a plurality of loads (81-84) mounted in the vehicle by being connected to a power line (see lines in Fig .4) connected to the battery and a plurality of power lines connected to the plurality of loads, the apparatus comprising: a first power supply path (see arrows shown in Fig. 4) that is to be electrically connected to the power line connected to the battery and a power line connected to a first system load (83-84) mounted in the vehicle; and a second power supply path (path connected to 81-82) that is not to be connected (paragraph 0069) to the power line connected to the battery, and is to be electrically connected to a power line connected to a second system load (81-82) mounted in the vehicle.
With respect to claim 2 Sato teaches an attachment portion (51 and 52) for attaching a conduction apparatus for conductively connecting the first power supply path and the second power supply path.  
With respect to claim 8 Sato teaches a switch (53) for switching between conduction and non-conduction (opening/closing) of the first power supply path (path to first load) and the second power supply path (path to second load); and 39552412.1FPCT20-6971 JS a control unit (9) that performs control for making the switch conductive in accordance with an abnormality (fault) being detected on the first power supply path.
With respect to claim 12 Sato teaches a switch (51) for switching between conduction and non-conduction of the first power supply path and the second power supply path; and a control unit (9) that performs control for making the switch conductive in accordance with an abnormality (fault) being detected on the first power supply path or the second power supply path.

Claims 1-2, 8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izawa et al. (US 20210066956).
	With respect to claim 1 Izawa teaches a power distribution apparatus for distributing power supplied from a battery (12) mounted in a vehicle (abstract) to a plurality of loads (see load unit) mounted in the vehicle by being connected to a power line (see lines in Fig . 2 connecting to battery) connected to the battery and a plurality of power lines (see lines connecting to loads) connected to the plurality of loads, the apparatus comprising: a first power supply path (output line to LD1) that is to be electrically connected to the power line connected to the battery and a power line connected to a first system load (LD1) mounted in the vehicle; and a second power supply path (downward path from 10 to load LD2) that is not to be connected (see Fig. 3) to the power line connected to the battery, and is to be electrically connected to a power line connected to a second system load (LD2) mounted in the vehicle.
With respect to claim 2 Izawa teaches an attachment portion (20) for attaching a conduction apparatus for conductively connecting the first power supply path and the second power supply path.  
With respect to claim 8 Izawa to teaches a switch (24) for switching between conduction and non-conduction (opening/closing) of the first power supply path and the second power supply path (path to second load); and 39552412.1FPCT20-6971 JS a control unit (14/27) that performs control for making the switch conductive in accordance with an abnormality (fault see Q Fig. 3 for example) being detected on the first power supply path.
With respect to claim 12 Izawa teaches a switch (24) for switching between conduction and non-conduction of the first power supply path and the second power supply path; and a control unit (14/27) that performs control for making the switch conductive in accordance with an abnormality (fault see Q Fig. 3 for example) being detected on the first power supply path or the second power supply path.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20130069431) in view of Elliot (US 20180251067)
	With respect to claim 1 Tseng teaches a power distribution apparatus the apparatus comprising: a first power supply path (path from battery to 118 not shown) that is to be electrically connected to the power line connected to the battery and a power line connected to a first system load (118); and a second power supply path (path connected to 114) that is not to be connected (no expansion adapter connected) to the power line connected to the battery, and is to be electrically connected to a power line connected to a second system load (expansion hardware). Tseng does not teach the apparatus is mounted in a vehicle. Elliot teaches the known use of mounting devices in a vehicle. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Tseng to mount the apparatus in a vehicle for the benefit of increased safety during transportation.

Allowable Subject Matter
Claims 3-7, 9-11, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3 Sato teaches the power distribution apparatus however dopes not teach the further limitation an attachment portion for attaching an additional distribution apparatus that includes a third power supply path that is to be electrically connected to a power line connected to a second battery mounted in the vehicle, wherein, when the additional distribution apparatus is attached to the attachment portion, the second power supply path and the third power supply path are conductively connected.  At least this further limitation is not taught or rendered obvious by the prior art of record.
With respect to claim 5 Sato teaches the power distribution apparatus however dopes not teach the further limitation an attachment portion for selectively attaching either a conduction apparatus for conductively connecting the first power supply path and the second power supply path, or an additional distribution apparatus that includes a third power supply path that is to be electrically connected to a power line connected to the second battery mounted in the vehicle and a power line connected to a third system load mounted in the vehicle, and a fourth power supply path that is not to be connected to the power line connected to the second battery, and is to be electrically connected to a power line connected to a fourth system load mounted in the vehicle, wherein, when the additional distribution apparatus is attached to the attachment portion, the first power supply path and the fourth power supply path are conductively connected, and the second power supply path and the third power supply path are conductively connected. At least this further limitation is not taught or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836